Citation Nr: 0325372	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, claimed as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim of 
entitlement to service connection for a left knee disability, 
claimed as secondary to his service-connected right knee 
disability.  The veteran subsequently perfected this appeal.

In November 2002, the Board undertook additional development 
of the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  

The Board notes that the veteran had also perfected an appeal 
regarding the issue of entitlement to an evaluation in excess 
of 30 percent for status post right total knee replacement.  
In June 2001, the RO increased the evaluation to 60 percent 
(the maximum schedular rating after one year following the 
prosthetic implant) and indicated that this was considered a 
total grant of benefits sought on appeal for this issue.  
Because the benefit sought has been granted, there are no 
further allegations of error of fact or law for appellate 
consideration with regard to this issue and therefore, this 
issue will not be considered by the Board.  See 38 U.S.C.A. 
§ 7105(d)(5) (2002).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and has obtained 
all evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was originally denied service connection for 
a left knee disability in April 1991.  The veteran did not 
perfect an appeal of this decision.

3.  Since the April 1991 rating decision, additional VA 
medical opinions have been added to the record discussing the 
relationship between the veteran's service-connected right 
knee disability and his current left knee disability.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  The veteran is service-connected for a right knee 
disability (characterized as status post right total knee 
replacement with osteoarthritis), currently evaluated as 60 
percent disabling.

5.  Resolving reasonable doubt in the veteran's favor, his 
left knee arthritis is related to his service-connected right 
knee disability.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision, which in pertinent part 
denied service connection for a left knee disability, is 
final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted since the 
final April 1991 rating decision and the claim of entitlement 
to service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's left knee arthritis is proximately due to 
or related to his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1991, the RO denied service connection for left knee 
degenerative joint disease essentially based on findings that 
service medical records were negative and the evidence failed 
to show that the current left knee arthritis was a direct 
result of the veteran's service-connected right knee 
disability.  The veteran did not perfect an appeal of this 
decision.  In January 2000, the veteran submitted a claim to 
establish entitlement to service connection for his left knee 
disability as proximately due to or the result of his 
service-connected status post right knee replacement.

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
a left knee disability.  However, the April 1991 decision is 
final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
Therefore, the issue is actually whether new and material 
evidence has been submitted since the last final decision.  

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  See 38 
U.S.C.A. § 5108 (West 2002).  The Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
Barnett v. Brown, 8 Vet. App. 1 (1995).

The Court of Appeals for Veterans Claims (CAVC) has held that 
when the Board addresses a question not considered by the RO, 
the Board must consider whether the claimant had notice of 
that issue and whether the claimant would be prejudiced by 
lack of such notice.  Id. at 4.  In the instant case, the 
Board concludes that the veteran would not be prejudiced 
insofar as the claim is reopened herein.  See Barnett, supra 
at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the April 1991 rating decision, the record 
contained various evidence.  The veteran was originally 
service-connected for a right knee disability in June 1945.  
Service medical records do not establish any chronic 
disability related to the left knee.  VA outpatient records 
indicate complaints of pain in the left knee and a September 
1987 VA outpatient record establishes a diagnosis of 
degenerative joint disease in both knees.  

Since the final April 1991 rating decision, additional 
evidence has been associated with the claims folder.  This 
evidence includes VA medical opinions discussing the 
relationship between the veteran's service-connected right 
knee disability and his current left knee disability.  A 
March 2001 VA opinion suggests that there is no relationship 
and a March 2003 VA opinion suggests a positive relationship.

The Board finds this evidence to be new, as it was not 
previously considered.  The Board also finds the evidence to 
be material in that it is probative on the issue of whether 
the veteran's left knee disability is proximately due to or 
the result of his service-connected right knee disability.

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has a left knee disability that is proximately due to or the 
result of his service-connected right knee disability, and to 
be of such significance that it must be considered together 
with all of the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a left knee disability 
is reopened.

Since the veteran's claim for service connection for a left 
knee disability has been reopened, the Board must address the 
merits of the service connection claim.  As an initial 
matter, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was advised of the laws and regulations 
pertaining to service connection in the March 2000 statement 
of the case (SOC) and the June 2001 supplemental statement of 
the case (SSOC).  In March 2001, the veteran was advised of 
the enactment of the VCAA and notified of the evidence and 
information he was responsible for providing and of the 
evidence that VA would attempt to obtain.  VA treatment 
records have been obtained and the veteran was provided VA 
examinations in March 2000, March 2001 and March 2003.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.

As indicated, the Board undertook additional development of 
the veteran's claim.  VA medical records were obtained and 
the veteran was provided a VA examination in May 2003.

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Notwithstanding, in light of the Board's favorable decision 
to grant service connection for a left knee disability, the 
Board finds that the veteran is not prejudiced by the Board's 
consideration of the newly obtained evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board finds that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The veteran contends that he currently has a left knee 
disability that was caused by his service-connected right 
knee disability.  The veteran was originally granted service 
connection for a right knee disability (traumatic arthritis 
of the right knee with muscular atrophy) in June 1945.  VA 
medical records indicate that the veteran eventually 
underwent a total knee replacement.  The veteran is currently 
service-connected for a right knee disability (characterized 
as status post right total knee replacement with 
osteoarthritis), evaluated as 60 percent disabling.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

A December 1999 statement from a physician in the VA 
orthopedic clinic indicates that the veteran is being 
followed for severe bilateral degenerative joint disease of 
the knees.  The veteran underwent a right knee replacement in 
December 1998 and now complains of severe pain in the left 
knee.  X-rays reportedly showed severe degenerative changes 
on the left knee and the veteran was considered a likely 
candidate for a total left knee replacement.  

The veteran underwent a VA examination in March 2000.  
Diagnoses were 1) right total knee replacement with revision; 
2) severe degenerative joint disease of the left knee, by x-
rays; 3) resorptive changes of the right patella by x-rays; 
and 4) right suprapatellar joint effusion.

An August 2000 VA outpatient note indicates that the veteran 
is followed by the orthopedic service "due to problems with 
the left knee that is found with advanced DJD and rapidly 
deteriorated due to disability of the right knee."  

A March 2001 VA medical opinion states the following:

The claim folder and service medical 
records were reviewed.  There is no 
evidence of direct left knee trauma 
during the service.  The evidence in the 
records does not show that left knee 
osteoarthritis condition is directly due 
to and proximately the result of the 
right total knee replacement.

The veteran underwent another VA examination in March 2003.  
Review of medical records indicated that the veteran 
underwent a right total knee replacement but there was no 
history of surgery to the left knee.  The veteran reported 
that since 2 years ago, he has left knee pain without trauma.  
Based on the examination findings, the veteran was diagnosed 
with "[s]tatus post total right knee replacement.  
Prosthesis is in adequate position and severe osteoarthritis 
of the left knee by x-rays done at the VA Medical Center, 
September 25, 2001."  

The examiner also discussed the various medical opinions of 
record.  He reported that since the initial evaluation in 
1945, the veteran has had severe limitation of motion of the 
right knee and several surgeries with complications such as 
infection, removal of infected hardware, and another total 
knee replacement with cement and antibiotic beads which upon 
doing ambulation puts unequal stress mechanical forces on the 
left knee and he needs special assistive devices to ambulate.  
It was the examiners opinion that "after reviewing the 
[claims folder], [service medical records], dissenting 
opinions on March of 2001 and August 2000, that [the 
veteran's] present left knee condition (severe arthritis by 
x-rays) is more likely due to or the result of his [service-
connected] right knee disability."  

The record clearly indicates that the veteran has had 
problems with his right knee since his discharge from active 
service in 1945, resulting in various surgeries and 
orthopedic treatment.  The record also establishes that the 
veteran currently has degenerative joint disease in the left 
knee.  On review, the claims folder contains both positive 
and negative opinions with respect to the veteran's claim for 
secondary service connection.  The Board, however, finds the 
March 2003 VA examination and opinion highly probative.  The 
examination report sets forth detailed findings and rationale 
for the opinion relating the veteran's left knee arthritis to 
his service-connected right knee disability.  

Consequently, resolving reasonable doubt in the veteran's 
favor, his left knee arthritis is proximately due to or 
related to his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).  


ORDER

New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
left knee disability is reopened.

Entitlement to service connection for left knee arthritis is 
granted.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

